Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art of record specifies or makes obvious
a device for monitoring a measurement object, comprising: 
an active unit having a light source emitting light with a wavelength spectrum; and an optical detector; 
one or several passive units; 
at least one optical link for passing said emitted light from said light source to said one or several passive units;
 wherein each passive unit comprises; 
a sensor; 
a selector for diverting at least a portion of said emitted light to said sensor; 
said sensor comprising a luminescent material being directly or indirectly affected by said emitted light being diverted by said selector, wherein said light source emits light in a wavelength emission spectrum, such as UV light, that directly or indirectly affects said luminescent material and said luminescent material radiates light in a radiated wavelength spectrum, such as visible light, when being directly or indirectly affected by said emitted light; 
said sensor being arranged to be sensitive to an external influence by said measurement object for producing a modulated signal during said external influence whereby said modulated signal is passed to said optical detector.  
References such as Brauer (US 4,968,632 A; November 6, 1990) discloses a method and apparatus for rapid analysis of a sample medium, particularly a flowing sample medium employ light of a defined wavelength which is guided onto a luminescent layer in contact with the sample medium, the luminescent properties of the layer varying in dependence upon characteristics of the sample medium which are to be analyzed. The luminescent light is monitored by detectors, the detector signals being a measure for the characteristic of interest. For undertaking identification of a particular characteristic with very short follow-up time, even in the presence of a number of other characteristics which influence the luminescent properties, the luminescent intensity is identified for a number of different wavelength regions corresponding in number to the number of characteristics, each characteristic differently influencing the luminescent properties in at least one wavelength region. The signals thus obtained are supplied to a processing device for identifying the value of the characteristic of interest.
However Brauer does not disclose the abovementioned limitations. 
The balance of claims are allowable for at least the abovementioned reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISSELLE GUTIERREZ whose telephone number is (571)272-4672. The examiner can normally be reached M-F 8-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571)272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        
/GISSELLE GUTIERREZ/
Examiner
Art Unit 2884